3s4




OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                 AUSTIN
     flaky case where *the taota io, ruoh aaso warrant It, the
     Qo%utisafon C&F tQriaLtthe uao oi addltlonal <urntItiea
     OS gas to lift oil, prodded all emh #m 60 used In
     efaeao Of ten thousand (10,000) mbio feet for e&oh
     barrel of 011 shall be proo8soe4 for natural garollne
     and ths residue  burz~d for oarbon black when arar) 18
     ropreduaed.*
           You state 9 your letter that tke $~oduaer8 of tha
gar talco the psition    that they wll the gas, not know&$ that
mmh QHJ is to be us& Par gas liit      In ex~88 of 20 000 oubio
feet p8r barrel Of 0i.L The produoars ok&n t&at &eo they
sell the gar in g@ed fsLta end loa oontrol over it8 UH after
oUoh ml@, they am not liable ff tha gas is later uud in
vioLatie   ai the statute.    The uiwra ot the $a# oontrnd th@*
the prsbibitlon   of the ututute %&Iagainst the probuoar rpnd
nut  the purohmm of thm am utilklng       the 6as, and themrore
olaia that they are not liable for any of the Qianaltier fur
tioi8tlonof the etatut4.
          fn view of the faota as outllnad   above,   you twk th@
f0m3wi~   cpzistlonar
         Tm.or  the provlalone  OS atibssotlon (4)    af 38otlon 0,
    m61010 tzm,   3fia other reamxxt   wrtioxa of     the ooawry3-
    Uon statutes, my the ocKaPliusioa proobrd qalnrt      and
    hold rouponsible the operator or producser of a gas well
    it the gao produccld from much wall, aftes delltory to P
    baaa tide purahaux, irr utillaed    in gaas lift operation8
    iti whloh the, ratio or gale used per barrel of bil Ufkd
    oxewdr 30,000 oublo fret     per barrel1 or are thorn pro-
    +lslons of the statute enforolbla: against the pUr&amr
    and utilia;aror the Ga:as;
                             or ara they Wforaible a&net
    both thr produobrand t!seijsrssnusi= eutrh&as in this
    rcraaor'l"
          In our opition the prohamir of tbo ga:arrwho W#B it
in an unlawful mw.mr is responsible   Sor auoh unk%wfti We,
and the producer of tba gae is alPso resgoneibl* for 6uah
mb*wfui UN, iS at&z produacrx i?artfoLl;atea or albe or &bets
b ths vlaJ.atlon of the law.
                                           pswidae as folluws:
            *uiy pmoo     violatinx   any or the prwisioru        or
     this Articleshe11 be liable to a penaltynot to ereeed
                 Dollare (~l,OOO) for 8.uoh osf6nss, and .aoh
     GAe ThOUkKuid
     de7.s oiolatiozshall be 0 separate otsenss.    &oh penalty
     my be raoorered by t!m ;tato of Texas with tha 0oat of
     suit it a civil aotlon ln6titUtod     in Tmvie  County OT in
     th% County where thrrviolation    o0%urmd by the attorney
     General or by the County or Dfatrlct Attorney           oinnd
     by the xttorneyOsneralor Texas) aEd any and rll olatloas
     or tkmatead viol%tion% of thl% Artlole akaybe oaJo$aed
     by 0.~3 Court of oampetent Jurirdiotlon    in whiob the m&t
     Sor penalty racy be brmghtl and in %uoh oaslro the Court
     rosyiss%~ea~lqh writ8 OS Ir&aueti~n, arandatory   ot prehibi-
     tory, aa the Sacta juati~rg
         2tfols 13086OS Verzios**
                                iknnotktod
                                         Civil st&uter
proriderin part aa followsr
           "In addttlon to being aubjast to any      torf~iture        that
     my be jxwided for by law and to any pemilty that w.be
     iqowd   by th% comnriasrio&for oonGe&gtfor the tiolatlon
     of It8 rulee, rugulations,  or orden, any parwaarielatlag
     lrry 0r thO prwi8ions 0s w;is A0t      or of Title lO2, lzariwd
     Ciril stdxmw    or %x68, lssS, a8      ameLlfled,'tsr
                                                        violat&
     any rule, regulation,  or order of     the Oomiaelon pmW.gated
     therewubr, shall be mubjeat to a       pmalt   of not more #am
     One Thw~ssnQ:3allars
                        ($lOCC)for eaoh,&t srsry da7 or mah
     riolatlon,     and for eaoh and er6z-y aat as'atoh      vialati0n,;'
              ~Gy*pGon   al&iry:or abetting  any oth*r pawa~ Ln
     the rfodation of tkfs    isot, or of TLtlr, IO2, Sevlad Civil
     %A!tutoa    of TQxaI, 1925, eo ammdod, or ot say rule, m&a-
     tlon, 02 order of the Cmmlosion promulgatedthermmder
     %&Al be %ubjnat to the 0him p8maftieO as arc)prerporibod
     herein for violntfon t~mwof by any %uch ather pr%cm.*
              Undar the terwa of &xb%eotion 4, S%isotion7, Artiale
5000, a -roduoer 0% %weet or sour g%%or 0aafnghrsad gslr is
pedtt*ii----. to use eswk gus for eaa lift inthe bona fide produo-
tlon of oil where mmh ~a% is uot u%ed in ~~006% of 10,000 oubio
se0t per barrel of oil produved. If the startuts ir 00artrued
literally,     only P preor, p-&utring gas would be persaitted k,
u6e tha !R.aefor gas list prp5%Q%* Boww6s, it is rid n6##111l*o
to cocstrue the wcsd wproduoer*In ordar to answer yea qpstlon,
becf3~8e   it is slain  that no perso  is authorized to u%%&a%far
&es lift pwO@eet AAlelso hq e&f&e&    Within th@ tWf&S Of t&ii3 6totutO.